ON SUGGESTION OF ERROR.
The suggestion of error is sustained, in so far only as the judgment of the trial court awarded appellee the possession of the hogs involved. The judgment should have been that appellant either pay appellee the amount of the latter's interest in the hogs, or that he restore the hogs to appellee in order that appellee might proceed under the statute to realize his interest in them.
The judgment that should have been entered will be entered by this court. In all other respects the suggestion of error is overruled.
Sustained in part, and overruled in part. *Page 841